Citation Nr: 1719756	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  07-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neoplasm of the neck.  

2.  Entitlement to service connection for a left wrist disorder, claimed as arthritis.  

3.  Entitlement to service connection for a skin disorder of the neck.  

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to a compensable rating prior to February 1, 2011, and in excess of 10 percent thereafter for bilateral hearing loss.  

6.  Entitlement to a compensable rating for pseudofolliculitis barbae.  

7.  Entitlement to a compensable rating for retropatellar pain syndrome of the right knee.  

8.  Entitlement to a compensable rating prior to December 3, 2008, and in excess of 10 percent thereafter for chondromalacia patella of the left knee, status post arthroscopy.  

9.  Entitlement to a compensable rating for dyshidrotic eczematoid dermatitis.  

10.  Entitlement to a compensable rating for shingles.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In a prior May 2015 decision and remand, the Board awarded service connection for a laceration of the left index finger, distal interphalangeal joint.  As the Agency of Original Jurisdiction (AOJ) correctly noted, however, service connection for a residual scar of the left index finger, with a noncompensable initial rating effective October 13, 2006, had already been granted within an April 2008 rating decision.  Thus, the Board's May 2015 award is essentially redundant of the prior service connection grant, and no further action on the part of the AOJ are required with regard to that issue.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issues addressed below were previously remanded by the Board in a prior May 2015 decision and remand.  Since it appears that the Board's requested actions have not been accomplished, the previous remand instructions are repeated below.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the appellant a right of substantial compliance with the remand order as a matter of law).  

I.  Service Connection - Neoplasm and Skin Disorder of the Neck

The Veteran seeks service connection for a neoplasm of the neck and a skin disorder, also of the neck.  At the August 2014 hearing, the Veteran stated he was treated in the past week at a VA facility for his neoplasm and skin disorder of the neck.  As the Veteran has made VA aware of outstanding VA treatment records, remand is required to obtain this evidence.  Review of the file indicates VA treatment records were most recently added to the file in February 2013, over one year ago.  Remand is therefore required to obtain these relevant outstanding VA treatment records.  

II.  Service Connection - Left Wrist Disorder

The Veteran seeks service connection for a left wrist disorder.  He testified at his August 2014 hearing that he was diagnosed with arthritis during service, according to his testimony.  On VA general medical examination in January 2007, the Veteran reported pain and itching of both wrists following service.  On physical evaluation, the wrists were within normal limits, without limitation of motion, heat, redness, swelling, or tenderness.  The final impression was "arthritis bilateral wrists, normal examination."  

The record does not reflect that X-rays were taken to confirm arthritis of the Veteran's left wrist.  See 38 C.F.R. § .471a, Diagnostic Code 5003.  Moreover, the diagnosis of arthritis appears to be a reflection of the Veteran's own history, as the examiner also stated the examination of the left wrist was "normal".  Thus, a new VA examination, with X-ray studies, is required to determine if the Veteran currently has arthritis of the left wrist, and whether that disorder had its onset during service or manifested to a compensable degree within a year thereafter.  

III.  Service Connection - Cervical Spine Disorder

The Veteran seeks service connection for a disorder of the cervical spine.  Review of the service treatment records indicate that in June 2006, while on active duty service, the Veteran was involved in a motor vehicle accident.  Immediately following the incident, he had slight limitation of motion of the neck secondary to pain.  X-rays of the cervical spine were negative for any soft tissue or bony abnormality.  The impression was of an essentially normal cervical spine.  Subsequent July 2006 clinical treatment records indicate the Veteran had full range of motion of the cervical spine.  On service separation medical examination in July 2006, the Veteran was without any abnormality of the cervical spine, though he did give a history of recurrent low back pain.  In a concurrent medical assessment report, however, the Veteran reported chronic neck pain since a recent motor vehicle accident.  

On initial post-service VA examination in January 2007, the Veteran reported a history of chronic neck pain since service.  On physical evaluation, his neck had full range of motion and was otherwise unremarkable.  The final diagnosis was of cervical strain, normal examination.  The Board finds further clarification is required, as the January 2007 examination both suggests an absence of a current disorder, based on findings of a "normal examination" of the cervical spine, and yet it also reflects a current diagnosis of a cervical strain.  Therefore, remand is required to address this discrepancy.  

IV.  Increased Rating - Hearing Loss

The Veteran seeks an increased rating for his service-connected bilateral hearing loss.  He testified at his August 2014 hearing that he was, in the past month, assigned new hearing aids for his hearing loss.  He also stated that assignment of new devices was required because his hearing loss had worsened in severity.  As the Veteran contends his service-connected disability has worsened in severity since the most recent VA examination in April 2013, a new VA audiological examination is required.  Additionally, the recent records of the Veteran's hearing loss treatment must also be obtained.  Hence, remand of this issue is required.  

V.  Increased Ratings - Right and Left Knee

The Veteran seeks increased ratings for his service-connected disabilities of the bilateral knees.  He testified at his August 2014 personal hearing that he has received VA treatment for his knees in the past two months, in either June or July 2014.  Review of the claims file indicates the records associated with this treatment have not yet been obtained.  Remand is therefore required in order for this evidence to be obtained.  


VI.  Increased Ratings - Pseudofolliculitis barbae, Dyshidrotic eczematoid dermatitis and Shingles

After the most recent SSOC in September 2012, additional evidence was associated with the claims file.  The Board notified the appellant by letter that he had the right to waive RO review of this evidence and specifically noted the evidence consisted of a PTSD examination in April 2013, Audio examination in April 2013 and General Medical examination that dealt with the skin in July 2013.  He was further advised that if VA did not hear from him within the allotted time period we will assume that you do not wish to have the Board decide your appeal at this time and we will remand your appeal to the AOJ for review.  He did not respond to this letter, however. In the absence of a waiver from the appellant, review of this matter by the agency of original jurisdiction, here the RO, is required.  See 38 C.F.R. §§ 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA Medical Center and obtain any pertinent medical records not already received from that or any other VA facility at which the Veteran has received treatment for skin, left wrist, or bilateral knee disabilities, or hearing loss and associate them with the claims folder.  If no such records are available, that fact must be noted for the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current left wrist disorder, to include arthritis.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  All indicated tests and studies should be accomplished, to include X-rays of the left wrist.  

      Upon review of the file, the examiner is asked to address the presence of any current disorder of the left wrist.  If the Veteran has no current disorder of the left wrist, the examiner should so state for the record.  For any disorder identified, the examiner is asked to specifically address whether it is as likely as not (a 50 percent or greater probability) that such a disorder had its onset during service or manifested within a year thereafter.  The examiner is asked to provide a rationale for his/her opinion.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current cervical spine disorder, to include any strain of the cervical spine.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  All indicated tests and studies should be accomplished, to include X-rays of the cervical spine, if deemed necessary by the examiner.  

      Upon review of the file, the examiner is asked to address the presence of any current disorder of the cervical spine.  If the Veteran has no current disorder of the cervical spine, the examiner should so state for the record.  For any disorder identified, the examiner is asked to specifically address whether it is as likely as not (a 50 percent or greater probability) that such a disorder had its onset during service or manifested within a year thereafter.  The examiner is asked to provide a rationale for his/her opinion.  

4.  Schedule the Veteran for an audiological examination to determine the current nature and severity of his bilateral hearing loss.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should also comment on the functional effects caused by any hearing loss.

5.  After undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

